NEW JERSEY RESOURCES CORPORATION

2017 Stock Award and Incentive Plan

Director Restricted Stock Units Agreement

This Director Restricted Stock Units Agreement (the "Agreement"), which includes
the attached “Terms and Conditions of Director Restricted Stock Units” (the
“Terms and Conditions”), confirms the grant on January 22, 2020 (the “Grant
Date”) by NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation (the
"Company"), to __________________ ("Director"), under Section 6(e) of the 2017
Stock Award and Incentive Plan (the "Plan"), of Restricted Stock Units,
including rights to Dividend Equivalents as specified herein, as follows:

Number of Restricted Stock Units granted: _________

How Restricted Stock Units Vest: The Restricted Stock Units granted pursuant to
this Agreement and set forth above, and any Restricted Stock Units credited as
the result of Dividend Equivalents, if not previously forfeited, will vest as to
one hundred percent (100%) of such Restricted Stock Units provided Director
continues to serve on the Board of Directors of the Company from the Grant Date
until the earlier of (i) the one-year anniversary of the Grant Date and (ii) the
next Annual Shareowner Meeting of the Company held in calendar year 2021 (the
earlier of either such dates being the “Stated Vesting Date”). In addition, if
not previously vested or forfeited, the Restricted Stock Units will become
vested upon Director’s Termination of Service, prior to the Stated Vesting Date,
to the extent provided in Section 3 of the attached Terms and Conditions. The
terms "vest" and "vesting" mean that the Restricted Stock Units have become
earned and payable. If Director has a Termination of Service prior to the Stated
Vesting Date, and the Restricted Stock Units are not otherwise deemed vested by
or as of that date as set forth above, such unvested Restricted Stock Units will
be immediately forfeited. Forfeited Restricted Stock Units cease to be
outstanding and in no event will thereafter result in any delivery of shares of
Stock to Director.

Settlement: The Restricted Stock Units, to the extent vested, including
Restricted Stock Units credited as the result of Dividend Equivalents, to the
extent vested, will be settled by delivery of one share of Stock for each
Restricted Stock Unit to be settled, as soon as administratively practicable
(and no later than sixty (60) days) after the Stated Vesting Date (but in no
event later than March 15, 2021), if Director continues to serve on the Board of
Directors of the Company from the Grant Date until the Stated Vesting Date. In
addition, if not previously vested or forfeited, the Restricted Stock Units, to
the extent vested, including Restricted Stock Units credited as the result of
Dividend Equivalents, to the extent vested, will be settled upon Director’s
Termination of Service, prior to the Stated Vesting Date, to the extent provided
in Section 3 of the attached Terms and Conditions. Notwithstanding the
foregoing, the Committee may determine to permit the Director to elect to defer
(or re-defer) settlement if such election would be permissible under Section
11(k) of the Plan and Code Section 409A. In addition to any applicable
requirements under Code Section 409A, any such deferral election shall be made
only while Director remains in service on the Board of Directors of the Company
and at a time permitted under Code Section 409A. The form under which an
election is made shall set forth the time and form of payment of such amount
deferred. Any elective deferral will be subject to such additional terms and
conditions as the Corporate Secretary, or the officer designated by the Company
as responsible for administration of the Agreement, may reasonably impose.

The Restricted Stock Units are subject to the terms and conditions of the Plan
and this Agreement, including the attached Terms and Conditions of Director
Restricted Stock Units deemed a part hereof. The number of Restricted Stock
Units and the kind of shares deliverable in settlement and other terms and
conditions of the Restricted Stock Units are subject to adjustment in accordance
with Section 4(b) of the attached Terms and Conditions of Director Restricted
Stock Units and Section 11(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.

--------------------------------------------------------------------------------



Director acknowledges and agrees that (i) the Restricted Stock Units are
nontransferable, except as provided in Section 2 of the attached Terms and
Conditions of Director Restricted Stock Units and Section 11(b) of the Plan,
(ii) the Restricted Stock Units are subject to forfeiture in the event of
Director's Termination of Service in certain circumstances prior to vesting, as
specified in Section 3 of the attached Terms and Conditions of Director
Restricted Stock Units, and (iii) sales of the shares of Stock following vesting
and settlement of the Restricted Stock Units will be subject to the Company's
policy regulating trading by directors and others.

IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized, and Director has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

DIRECTOR NEW JERSEY RESOURCES CORPORATION                                   
           By:                                           [Director Name] [Name]
  [Title]

2

--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF DIRECTOR RESTRICTED STOCK UNITS

The following Terms and Conditions apply to the Restricted Stock Units granted
to Director by NEW JERSEY RESOURCES CORPORATION (the "Company"), and Restricted
Stock Units resulting from Dividend Equivalents (as defined below), if any, as
specified in the Director Restricted Stock Units Agreement (of which these Terms
and Conditions form a part). Certain terms of the Restricted Stock Units,
including the number granted, vesting date(s) and settlement times, are set
forth on the preceding pages, which is an integral part of this Agreement.

1. General.

(a) The Restricted Stock Units are granted to Director under the Company's 2017
Stock Award and Incentive Plan (the "Plan"), a copy of which has been previously
delivered to Director and/or is available upon request to the Corporate
Secretary. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this document and mandatory
provisions of the Plan, the provisions of the Plan govern. By accepting the
grant of Restricted Stock Units, Director agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the rules
and regulations under the Plan adopted from time to time, and the decisions and
determinations relating to the Plan and grants thereunder of the Leadership
Development and Compensation Committee of the Company's Board of Directors (the
"Committee") made from time to time.

(b) Account for Director. The Company shall maintain a bookkeeping account for
Director (the “Account”) reflecting the number of Restricted Stock Units then
credited to Director hereunder as the result of such grant of Restricted Stock
Units and any crediting of additional Restricted Stock Units to Director
pursuant to dividends paid on shares of Stock under Section 4 hereof (“Dividend
Equivalents”).

2. Nontransferability. Until such time as the Restricted Stock Units are settled
by delivery of Stock in accordance with this Agreement, or otherwise forfeited,
Director may not transfer Restricted Stock Units or any rights hereunder to any
third party other than by will or the laws of descent and distribution, except
for transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 11(b) of the Plan. This restriction on transfer
precludes any sale, assignment, pledge, or other encumbrance or disposition of
the Restricted Stock Units (except for forfeitures to the Company).

3. Termination of Service. The following provisions will govern the vesting or
forfeiture, and the settlement, of the Restricted Stock Units that are
outstanding at the time of Director's Termination of Service prior to the Stated
Vesting Date unless otherwise determined by the Committee:

(a) Termination of Service Other Than for Cause. In the event of Director's
Termination of Service, prior to the Stated Vesting Date, other than due to
Cause, the Restricted Stock Units, including Restricted Stock Units credited as
the result of Dividend Equivalents, will be vested with respect to no less than
a Pro Rata Portion of such Restricted Stock Units, to the extent not vested or
forfeited previously, and such Pro Rata Portion of such Restricted Stock Units,
to the extent vested, including such Pro Rata Portion of such Restricted Stock
Units credited as the result of Dividend Equivalents, to the extent vested,
shall be settled by delivery of one share of Stock for each Restricted Stock
Unit to be settled, as soon as administratively practicable (and no later than
sixty (60) days) after Director's Termination of Service (but in no event later
than March 15, 2021). Restricted Stock Units, including Restricted Stock Units
credited as the result of Dividend Equivalents, that are not vested by or as of
the date of Director's Termination of Service other than due to Cause will be
immediately forfeited.

(b) Termination of Service for Cause. In the event of Director's Termination of
Service, prior to the Stated Vesting Date, due to Cause, all Restricted Stock
Units, including Restricted Stock Units credited as the result of Dividend
Equivalents, shall be immediately forfeited.

3

--------------------------------------------------------------------------------



(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:

(i) “Cause” means (i) Director’s conviction of a felony or the entering by
Director of a plea of nolo contendere to a felony charge, (ii) Director’s gross
neglect, willful malfeasance or willful gross misconduct in connection with his
or her service on the Board of Directors of the Company, which has had a
significant adverse effect on the business of the Company and its subsidiaries,
unless Director reasonably believed in good faith that such act or non-act was
in or not opposed to the best interest of the Company and its subsidiaries,
(iii) Director’s breach of any fiduciary duty owed to the Company or (iv)
Director’s involuntary removal from the Board of Directors of the Company.

(ii) “Pro Rata Portion" means, for the applicable Restricted Stock Units, a
fraction the numerator of which is the number of days that have elapsed from the
Grant Date to the date of Director's Termination of Service and the denominator
of which is the number of days from the Grant Date to the Stated Vesting Date.

(iii) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.

(iv) "Termination of Service" and “Termination” means the earliest time at which
Director is no longer serving as a member of the Board of Directors of the
Company.

4. Dividend Equivalents and Adjustments.

(a) Dividend Equivalents. Dividend Equivalents will be credited on Restricted
Stock Units (other than Restricted Stock Units that, at the relevant record
date, previously have been settled or forfeited) and deemed converted into
additional Restricted Stock Units. Dividend Equivalents will be credited as
follows, except that the Company may vary the manner of crediting (for example,
by crediting cash Dividend Equivalents rather than additional Restricted Stock
Units) for administrative convenience:

(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Restricted Stock Units
shall be credited to Director’s Account as of the payment date of such cash
dividend or distribution (or settled as of the payment date of such cash
dividend or distribution if the Restricted Stock Units are to be settled before
the payment date) equal to the number of Restricted Stock Units credited to the
Account as of the record date of such dividend or distribution multiplied by the
amount of cash paid per share of Stock in such dividend or distribution, divided
by the Fair Market Value of a share of Stock at the payment date for such
dividend or distribution.

(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Restricted Stock Units shall be credited to
Director’s Account as of the payment date for such dividend or distribution (or
settled as of the payment date for such dividend or distribution if the
Restricted Stock Units are to be settled before the payment date) equal to the
number of Restricted Stock Units credited to the Account as of the record date
for such dividend or distribution multiplied by the fair market value of such
property actually paid as a dividend or distribution on each outstanding share
of Stock at such payment date, divided by the Fair Market Value of a share of
Stock at the payment date for such dividend or distribution.

4

--------------------------------------------------------------------------------



(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
Restricted Stock Units shall be credited to Director’s Account as of the payment
date for such dividend or distribution or forward split (or settled as of the
payment date for such dividend or distribution or forward split if the
Restricted Stock Units are to be settled before the payment date) equal to the
number of Restricted Stock Units credited to the Account as of the record date
for such dividend or distribution or split multiplied by the number of
additional shares of Stock actually paid as a dividend or distribution or issued
in such split in respect of each outstanding share of Stock.

(b) Adjustments. The number of Restricted Stock Units credited to Director’s
Account shall be appropriately adjusted in order to prevent dilution or
enlargement of Director’s rights with respect to Restricted Stock Units or to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Restricted Stock Units credited to Director in connection with such event under
Section 4(a) hereof. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in ASC Topic 718, which affects the shares of Stock,
Director shall have a legal right to an adjustment to Director’s Restricted
Stock Units which shall preserve without enlarging the value of the Restricted
Stock Units, with the manner of such adjustment to be determined by the
Committee in its discretion. All adjustments will be made in a manner as to
maintain the Restricted Stock Units' exemption from Code Section 409A or, to the
extent Code Section 409A applies, to comply with Code Section 409A. Any
adjustments shall be subject to the requirements and restrictions set forth in
Section 11(c) of the Plan.

(c) Risk of Forfeiture and Settlement of Restricted Stock Units Resulting from
Dividend Equivalents and Adjustments. Restricted Stock Units which directly or
indirectly result from Dividend Equivalents on or adjustments to Restricted
Stock Units granted hereunder shall be subject to the same risk of forfeiture
and other conditions as apply to the granted Restricted Stock Units with respect
to which the Dividend Equivalents or adjustments related and will be settled at
the same time as such related Restricted Stock Units (unless the Restricted
Stock Units are to be settled prior to the payment date of the Dividend
Equivalents or the date of the adjustments, in which case the Dividend
Equivalents or adjustments will be settled at the payment date of the dividend
or the date of the adjustments (and in no event later than sixty (60) days after
the Restricted Stock Units otherwise are to be settled or, if earlier, March 15,
2021)).

5. Other Terms of Restricted Stock Units.

(a) Voting and Other Shareholder Rights. Director shall not be entitled to vote
Restricted Stock Units on any matter submitted to a vote of holders of Common
Stock, and shall not have any other rights of a shareholder of the Company,
unless and until the Restricted Stock Units are settled as described in the
Agreement.

(b) Consideration for Grant of Restricted Stock Units. Director shall not be
required to pay cash consideration for the grant of the Restricted Stock Units
and Dividend Equivalents, but Director's performance of services to the Company
prior to the settlement of the Restricted Stock Units shall be deemed to be
consideration for this grant of Restricted Stock Units and Dividend Equivalents.

(c) Insider Trading Policy Applicable. Director acknowledges that sales of
shares of Stock resulting from Restricted Stock Units that have been settled
will be subject to the Company's policies governing the purchase and sale of
Company securities.

(d) Certificates Evidencing Restricted Stock Units. On the date any Restricted
Stock Units subject to this Agreement are to be settled (the “Payment Date”),
such Restricted Stock Units shall be settled by the Company delivering to the
Director, a number of shares of Stock equal to the number of shares of
Restricted Stock Units that are to be settled upon that Payment Date. The
Company shall issue the shares either (i) in certificate form or (ii) in book
entry form, in either case registered in the name of the Director. Delivery of
any certificates will be made to the Director’s last address reflected on the
books of the Company unless the Company is otherwise instructed in writing. The
Company shall pay fractional Restricted Stock Units in cash. Neither the
Director nor any of the Director’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units and Dividend Equivalents that are so paid.

5

--------------------------------------------------------------------------------



6. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Restricted Stock Units, including Restricted Stock Units credited as the
result of Dividend Equivalents, and supersedes any prior agreements (either
verbal or written) or documents with respect to such Restricted Stock Units. No
amendment or alteration of this Agreement which may impose any additional
obligation upon the Company shall be valid unless expressed in a written
instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Director with respect to the Restricted Stock Units shall
be valid unless expressed in a written instrument executed by Director.

(b) No Promise of Employment. The Restricted Stock Units and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Director has a right to continue as a Director of the
Company for any period of time, or at any particular rate of compensation.

(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.

(d) Fractional Restricted Stock Units and Shares. The number of Restricted Stock
Units credited to Director’s Account shall include fractional Restricted Stock
Units calculated to at least three decimal places, unless otherwise determined
by the Committee. Unless settlement is effected through a third-party broker or
agent that can accommodate fractional shares (without requiring issuance of a
fractional Share by the Company), upon settlement of the Restricted Stock Units,
the Committee, in its sole discretion, may either (i) round the fractional Share
to be delivered up to a whole Share or (ii) provide that Director shall be paid,
in cash, an amount equal to the value of any fractional Share that would have
otherwise been deliverable in settlement of such Restricted Stock Units.

(e) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the
Corporate Secretary, and any notice to Director shall be addressed to Director
at Director’s address as then appearing in the records of the Company.

(f) Compliance with Code Section 409A. The Restricted Stock Units described
herein will not constitute a "deferral of compensation" under Section 409A of
the Code (“Code Section 409A”) as presently in effect (i.e., the Restricted
Stock Units are excluded or exempted under Code Section 409A or a regulation or
other official governmental guidance thereunder). However, an elective deferral
would cause the Restricted Stock Units to be a deferral of compensation subject
to Code Section 409A after the deferral.

6

--------------------------------------------------------------------------------